Citation Nr: 1203088	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  07-23 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from March 2005 and January 2006 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for bilateral hearing loss, tinnitus, and a bilateral hip disorder.  The Veteran perfected timely appeals of those denials to the Board.  

In October 2010, the Board remanded the Veteran's appeal for additional development.  Since then, all necessary development has been completed, and the issues are, once more, before the Board for adjudication.


FINDINGS OF FACT

1.  Clear and unmistakable evidence indicates that the Veteran's bilateral hearing loss pre-existed his active duty.  

2.  The Veteran's pre-existing bilateral hearing loss did not undergo an increase in severity during his active duty.  

3.  The Veteran has not presented credible evidence of a continuity of relevant symptomatology of tinnitus since his service, and probative evidence or record does not support a relationship between the Veteran's tinnitus and his active duty.

4.  A right hip disability was first shown many years after the Veteran's active duty and has not been found to be causally or etiologically related to such service.  

5.  At no time during the current appeal period has the Veteran been found to have a left hip disability.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

3.  A right hip disorder was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

4.  A left hip disorder was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

With regard to the Veteran's claims of entitlement to service connection for bilateral hearing loss, tinnitus, and a bilateral hip disorder, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Letters sent in December 2004, August 2005 and October 2010 fully satisfied the duty to notify provisions pertaining to the Veteran's claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Specifically, the Veteran was notified of the information and evidence necessary to substantiate these service connection claims; which evidence, if any, he should obtain; which evidence, if any, will be retrieved by VA; and the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  [Any timing defect of this correspondence was cured by the agency of original jurisdiction's subsequent readjudication of the Veteran's appeal, and issuance of a supplemental statement of the case, most recently in July 2011.]

Further, the Veteran's service, VA, and private treatment records have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In accordance with an October 2010 Board remand, the Veteran was afforded pertinent VA examinations in December 2010 and January 2011.  38 C.F.R. § 3.159(c)(4) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case were adequate as they were predicated on a review of the claims folder and medical records contained therein; contained a description of the history of the disabilities at issue; and documented and considered the Veteran's complaints and symptoms.  Thus, the Board finds that there is no indication in the record that any additional evidence relevant to these claims is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

II.  Law and Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for certain chronic diseases, such as organic diseases of the nervous system, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For the purposes of applying the laws administered by VA, impaired hearing is considered a disability when a Veteran's auditory thresholds (puretone decibel loss) in one of the frequencies 500, 1000, 2000, 3000 and 4000-Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above mentioned frequencies are 26 decibels or greater; or when a Veteran's speech recognition scores, using the Maryland CNC Test, are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Furthermore, a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

When no pre-existing condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that a veteran's disability was both pre-existing and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Mere history provided by a veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a pre-existing condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The United States Court of Appeals for Veterans Claims (Court) has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998). 
Subsequently, the United States Court of Appeals for the Federal Circuit (Federal Circuit) explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).

Once the presumption of soundness at entry has been rebutted, aggravation may not be conceded unless the pre-existing condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 (1991)).

More specifically, a pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b). 

Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service). 

Nonetheless, silence of the record on this point may not be taken as indication of no aggravation.  An opinion must be provided.  See Verdon v. Brown, 8 Vet. App. 529 (1996); Wisch v. Brown, 8 Vet. App. 139 (1995).  Further, such medical questions must be addressed by medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
	A.  Bilateral Hearing Loss and Tinnitus

Pertinent evidence of record shows a hearing loss with ear, nose and throat trouble at service entrance.  A pre-induction hearing evaluation in June 1966 shows normal hearing (15/15 whispered voice).  However, an August 1967 service audiological examination revealed puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10(25)
20(30)
10(20)
X
30(35)
LEFT
40(55)
25(35)
10(20)
X
25(30)

[Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.]  

Clearly, bilateral hearing loss was noted on service entrance.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (stipulating that "the threshold for normal hearing is from 0 to 20 dB [decibels], and [that] higher threshold levels indicate some degree of hearing loss").  

An August 1969 discharge examination revealed puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
X
15
LEFT
15
15
15
X
15

Therefore, the Veteran's service discharge report shows normal hearing at the time of service discharge.  Service treatment records are devoid of any mention of tinnitus in service.

A January 2004 VA audiology treatment record shows the first post-service evidence of complaints of and treatment for hearing loss and tinnitus.  On examination, the Veteran reported progressively worse hearing loss for 30 years and tinnitus, since service.  He also reported noise exposure during service.  The examiner diagnosed bilateral asymmetric high frequency sensorineural hearing loss with excellent word recognition in the left ear (98 percent) and fair recognition in the right ear (78 percent).  

In January 2005, the Veteran was afforded a VA audiological examination.  The Veteran reported gradual and progressive bilateral hearing loss for more than 30 years, since service.  He reported that his tinnitus has existed for more than 20 years, but was unaware of circumstance of onset of tinnitus.  He reported experiencing difficulty understanding conversational speech in groups and noisy situations.  An audiogram revealed puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
55
65
65
LEFT
20
15
15
45
50

Puretone threshold averages were 49 in the right ear and 31 in the left ear.  Word recognition scores were 74 percent in the right ear and 90 percent in the left ear.  The examiner diagnosed bilateral asymmetric high frequency sensorineural hearing loss and opined, in essence, that the Veteran's current hearing loss and tinnitus were not caused, or aggravated, by service.  He based his opinion on the fact that the service discharge examination showed normal hearing.  He also concluded that the Veteran's tinnitus was "related to auditory disorders that have resulted in the current bilateral sensorineural hearing loss which is unrelated to military service" and that "it is at least as likely as not that . . . [his] current tinnitus is related to military service."  
In January 2011, the Veteran was afforded another VA audiological examination.  Audiological testing revealed puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
60
65
70
LEFT
20
15
20
50
70

Puretone threshold averages were 54 in the right ear and 34 in the left ear.  Word recognition scores were 72 percent in the right ear and 94 percent in the left ear.  The examiner diagnosed bilateral asymmetric sensorineural hearing loss and opined, in essence, that the Veteran's current hearing loss and tinnitus were not caused, or aggravated, by service.  The examiner noted the Veteran's conflicting reports regarding the onset of his hearing loss and tinnitus.  For instance, in a prior VA examination, the Veteran reported that his tinnitus began at least 20 years prior and that his hearing loss started 30 years prior.  In this examination, the Veteran reported that his tinnitus began in service and that his hearing loss began 40 years ago.  Based on the Veteran's conflicting reports with regard to the circumstances of onset, and the service discharge examination which revealed normal hearing, the examiner found no medical nexus relating the current hearing loss and tinnitus to service.  Further, he opined that the Veteran's current hearing loss, to include any pre-existing hearing loss, and tinnitus were not aggravated by service.  

The Board notes that the Veteran has bilateral hearing loss by VA standards as well as tinnitus.  38 C.F.R. § 3.385.  The Board observes and finds credible the Veteran's contentions that he had noise exposure in service, and currently has hearing loss and tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  However, the question remains as to whether the Veteran's current bilateral hearing loss and tinnitus are related to military service.  See Pond, 12 Vet. App. 341.

Upon review, the Board finds that the 2005 and 2011 VA examiners' medical opinions the most probative as they are based on a complete review of the claims file and the accurate history provided therein and provide thorough opinions based on that review and on the medical findings of record.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that the Board may appropriately favor the opinion of one competent medical authority over another); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion included the physician's access to the claims file and the thoroughness and detail of the opinion); and Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached).  Additionally, the Board finds these opinions are fully supported by the evidence of record.  

With regard to the Veteran's hearing loss, and as the Board has discussed above, a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  As previously noted herein, the report of the service enlistment examination reflects defective hearing at that time.  Thus, the Board finds the Veteran had a hearing loss at service entrance and was, therefore, not in sound condition.  Accordingly, the Board must determine whether such pre-existing hearing loss was aggravated by service.

Also as noted above, the January 2011 VA audiological examiner found no aggravation of the Veteran's pre-existing ear hearing loss.  Rather, the VA examiner noted that the Veteran's medical evaluation at service discharge showed normal audiological findings.  He also acknowledged the Veteran's conflicting statements with regard to the date of onset of his bilateral hearing loss.  The claims folder contains no competent evidence refuting this medical opinion.  In this regard, the only probative evidence of record shows that the Veteran's pre-existing bilateral hearing loss did not undergo an increase in severity in service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); & Falzone, 8 Vet. App. at 402 (holding that the presumption of aggravation created by § 3.306 applies only if there is an increase in severity during service).  Thus, service connection for bilateral hearing loss cannot be awarded.  

With regard to the Veteran's tinnitus claim, the Board notes that service records show no evidence of any treatment for or complaints of tinnitus during service, including at discharge.  Additionally, there is no evidence of treatment for, or a diagnosis of, tinnitus until 2004, nearly 40 years after service discharge.  The absence of tinnitus in the service treatment records or of persistent symptoms of the disorders at separation, along with the first evidence of treatment and diagnosis being many years later, constitutes negative evidence tending to disprove the assertion that the Veteran was disabled from any disease or injury during service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service).  

In this regard, the Board has also considered the Veteran's contentions regarding the onset of his tinnitus.  Importantly, the Board finds that the Veteran has presented conflicting reports with regard to the date of onset of his tinnitus.  The Board is within its province to weigh the Veteran's testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the Board finds it significant that the Veteran first filed a claim for service connection for tinnitus in 2005, many years after active duty.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the credibility of testimony].  The Board also finds significant the fact that the Veteran has presented conflicting reports regarding the date of onset of his tinnitus.  In this regard, he told a 2005 VA examiner that his tinnitus 20 years ago.  In 2011, the Veteran reported that he had experienced tinnitus since service.  Therefore, the Board does not find credible the Veteran's statements regarding the date of onset of his tinnitus.  Continuity of symptomatology pertinent to his tinnitus claim has not been shown.  Further, the 2005 and 2011 VA examiners both concluded that the Veteran's tinnitus was not related to his active duty.  

In reaching the conclusion that, for the reasons discussed above, the Veteran's tinnitus is not related to his service, the Board has considered his contentions that he has tinnitus as a result of in-service acoustic trauma.  It is well settled, however, that laypersons without medical training, such as the Veteran, are not qualified to render medical opinions regarding matters such as diagnosis of disease, which call for specialized medical knowledge.  See Espiritu v. Derwinski, supra; see also 38 C.F.R. § 3.159 (2011).  The Veteran's statements are accordingly outweighed by the 2005 and 2011 VA examiners' probative medical opinions which provide a negative nexus.

Accordingly, as the evidence of record shows that the Veteran's pre-existing bilateral hearing loss did not undergo an increase in severity during service and that his tinnitus was not caused by, or is otherwise related to, service, the Board concludes that the service connection for neither disability is warranted.  The benefit-of-the-doubt doctrine is not for application, and entitlement to service connection for bilateral hearing loss and tinnitus must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

	B.  Bilateral Hip Disability

With regard to the Veteran's claim of entitlement to service connection for a bilateral hip disability, the Veteran contends that his bilateral hip disability is related to a hip sprain suffered in service in October 1968.

A review of the Veteran's service treatment records show treatment for a right hip sprain in October 1968 when the Veteran fell from a motor vehicle.  

In a post-service January 2004 letter, a private examiner relates the Veteran's right hip arthralgia to the in-service hip injury.  Although the examiner referenced some pertinent service treatment records, however, the examiner did not appear to have access to, and an opportunity to review, the Veteran's post-service medical history.  Further, the examiner did not provide complete rationale for his medical opinion.  Thus, the Board finds that this private medical opinion is not probative.  See Barr, supra.  

In December 2010, the Veteran was afforded a VA examination.  The Veteran reported no left hip problems.  On examination, the examiner diagnosed chronic right hip strain and opined, in essence, that the disorder was not related to service.  In this regard, the examiner noted no evidence of complaints of, or treatment for, hip problems until 2004, many years after service discharge.

Upon review, the Board finds that the 2010 VA examiner's medical opinion probative is the most probative medical opinion of record as it is based on a complete review of the claims file and the accurate history provided therein and provides a thorough opinion based on that review and on the medical findings of record.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record); see also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that the Board may appropriately favor the opinion of one competent medical authority over another); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion included the physician's access to the claims file and the thoroughness and detail of the opinion); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached).  Additionally, the Board finds the VA examiner's opinion is fully supported by the evidence of record showing no evidence of treatment for a hip disability for many years after service.  
With regard to a right hip disability, service records show treatment for a right hip strain in service, with no notation of any residuals on discharge.  Additionally, there is no evidence of complaints of, or treatment for, a right hip disability until 2004, nearly 40 years after service discharge.  The absence of persistent symptoms of the disorder at separation, along with the first evidence of a right hip disability being many years later, constitutes negative evidence tending to disprove the assertion that the Veteran was disabled from any disease or injury during service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service).  

Further, as previously noted herein, the 2010 VA examiner opined that the Veteran's chronic right hip strain was not related to his service.  Indeed, the Board notes that the only evidence in the claims file alleging that the Veteran's current right hip disability is related to service consists of the Veteran's own statements.  It is well settled, however, that laypersons without medical training, such as the Veteran, are not qualified to render medical opinions regarding matters such as diagnosis of disease, which call for specialized medical knowledge.  See Espiritu v. Derwinski, supra; see also 38 C.F.R. § 3.159 (2011).  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this regard, the Board acknowledges that the Veteran was treated for a right hip strain in service and currently has a diagnosed right hip disability.  However, the Veteran's contention that he has a current right hip disability related to service is outweighed by the evidence of record showing no residual symptoms of the right hip injury in service, and by the VA examiner's probative, negative nexus opinion.  Accordingly, service connection for a right hip disability is not warranted.

With regard to a left hip disability, the Board finds no evidence of record showing complaints of, treatment for, or diagnosis of the left hip.  The Board notes that the existence of a current disorder is the cornerstone of a claim for VA disorder compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Id.  

Here, review of the service treatment records in this case shows no evidence of treatment for the left hip.  Records showed a right hip injury only, without notation of a left hip injury.  Currently, the Veteran has submitted no competent evidence of a diagnosis of a left hip disability.  Moreover, he has reported no complaints specific to his left hip, and the record shows no evidence of treatment for his left hip, either in service or since discharge.  In fact, at the December 2010 VA examination, the Veteran reported no left hip problems.  Further, the Veteran has neither referenced, nor submitted specific additional evidence which might provide evidence of treatment for or a current diagnosis of a left hip disability.  As nothing in the record indicates a current diagnosis of a left hip disability, service connection is not warranted.

The Board acknowledges the Veteran's contentions pertaining to his purported bilateral hip disability.  However, as noted above, a lay person is not competent to offer opinions on medical diagnosis or causation, and the Board may not accept unsupported lay speculation with regard to medical issues.  See Moray, 5 Vet. App. 211; Espiritu, 2 Vet. App. 492, 495.  In this case, the Veteran's contentions are outweighed by the evidence of record which shows no left hip injury in service and no evidence of a current diagnosis.  

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a left hip disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  See Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  Thus, the claim must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a bilateral hip disorder is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


